EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Kray on 5/3/2022.

The application has been amended as follows: 
Amend claim 26. (See below).

Claim Amendments
Claim 26:
The method of claim 19, wherein the structural element comprises:
a first structural element with a first aperture, and
with a second aperture,
wherein the method further comprises:
positioning the first structural element and the second structural element such that the 
first aperture is aligned with the second aperture, 
inserting the bolt through the first aperture and the second aperture, 
receiving a threaded shaft of the bolt to a threaded section in a bore of the nut, 
rotating the bolt relative to the nut to cause the gasket to contact an exterior 
surface of the structural element, 
responsive to rotating the bolt relative to the nut, applying a force between the 
gasket and the exterior surface of the structural element to deform the gasket into the gap such that the gasket does not protrude proximally from the proximal end of the washer.

Allowable Subject Matter
Claims 1-3 and 6-26 are allowed.
Claims 4 and 5 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd